Title: From Thomas Boylston Adams to Rufus King, 2 June 1801
From: Adams, Thomas Boylston
To: King, Rufus



Dear Sir.
Philadelphia 2d: June 1801.

I take the liberty to enclose to your care a letter for my brother, who may possibly be in England, on his way to America, about the time this will arrive in that Country. I have been instructed by my brother, as long ago as the beginning of February, that I might draw bills upon you, to the amount of £ Stg 1400, and the reason why I have not complied with his wishes, in this respect, is ascribable only to the low rate of Exchange between the two Countries. I think it adviseable to wait for a more favorable market, which may possibly occur in the course of the Summer or autumn.
It is not in my power to present you with any information of an interesting nature, that will be recommended by its novelty. The general triumph of democratic candidates for office, throughout the Country, to the exclusion of better principles & abler heads, is a fact, as little equivocal, as any I could name. Your adopted State has lately made itself conspicuous, by a general “return to the error of her ways,” and our native State seems to be rapidly declining in the wisdom & energy of her Councils. I cannot help deploring these circumstances, because they manifestly are the offspring of error & delusion in the public mind, but time may possibly effect a remedy for this malady, which could not be accomplished by violence.
Our newspapers have very lately presented us with your correspondence with the new Ministry on the subject of our captured vessels. We are not a little proud, that the energetic & dignified language of your Note to Lord Hawkesbury was attended with the desired effect.
I beg leave to present my best respects to Mrs: King, & have the honor to be / Sir, / your very hble & obedt: Servt—
Thomas B Adams.